DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,3, 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heslip(GB 703001)(hereinafter Heslip).
Regarding claim 1, Heslip teaches a suction channel end part for removing fiber flight in the region of a drafting system by applying negative pressure (fig 1), the suction channel end part comprising a first component (conduit 6), to which negative pressure is applied (through the suction device 9) and which has an inlet (at connection with pipe 5) and an outlet (at connection with pipe 8) communicating with the inlet, 
characterized in that
the suction channel end part has a second component (pipe 5), which a cover element and to which negative pressure is applied and which is exchangeably connected to the first component (page 2, lines 85-90), the second component having an opening (at joint 25, 26), which, in the joined state of the suction channel end part, forms a suction portion, which communicates with the inlet and via which the fiber flight is removed into the suction channel end part when a negative pressure is applied (page 2, lines 7-15).
Regarding claim 3, Heslip teaches the suction channel end part has more than one second component (5) each having at least one opening, each opening forming, in the joined state of the suction channel end part, a suction port that communicates with the inlet or with an associated inlet of a plurality of inlets formed together with the first component (fig 1, also page 2, lines 85-90, the pipes and receptacles are removable).
Regarding claim 5, Heslip teaches the suction channel end part comprises at least one fastening for stationary fastening in the region of the drafting system (the conduit 6 is fastened to the pipe 8 to the suction device 9).
Regarding claim 6, Heslip teaches the suction channel end part comprises a funnel (receptacle 1), which tapered towards the opening (fig 1).
Regarding claim 7, Heslip teaches the funnel is formed by an insert (1) (page 2, lines 85-90), which is exchangeably fastened in or at the opening (through the joint 25).
Regarding claim 9, Heslip teaches a drafting system (fig 1, page 1, lines 9-14) comprising a plurality of a roller pairs for the defined drafting of a fed fiber band (page 1, lines 15-20), 
characterized in that
a suction channel end part is arranged in the region of the drafting system (below the fallers of the machine), wherein the suction channel end part for removing fiber flight in the region of a drafting system by applying negative pressure (from a suction device 9), the suction channel end part comprising a first component (6), to which negative pressure is applied and which has an inlet (at connection with pipe 5) and an outlet (at connection with pipe 8) communicating with the inlet, wherein the suction channel end part has a second component (5), which is a cover element and to which negative pressure is applied and which is exchangeably connected to the first component (page 2, lines 85-90), the second component having an opening (at joint 25, 26), which, in the joined state of the suction channel end part, forms a suction port, which communicates with the inlet and via which the fiber flight is removed into the suction channel end part when a negative pressure is applied (page 2, lines 7-15).
Regarding claim 10, Heslip teaches in a side view of the drafting system, the suction channel end part is arranged at least with one opening centered with respect to one roller of an associated roller pair (page 1, lines 15-20, in the operation of the machines, it has been found that quantities of dust and fibrous waste fall from the sliver of material as it passes over the pins of the machines, between the two sets of rollers; and in page 1,lines lines 50-51, receptacles located below the fallers of the machine).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2,4 are rejected under 35 U.S.C. 103 as being unpatentable over Heslip(GB 703001).
Regarding claim 2, Heslip does not clearly teach in fig 1 the second component (pipe 5) has more than one opening. However, in fig 5, Heslip teaches the pipe 21 has three openings 20 connected to three receptacles 18, the openings 20 forming, in the joined state of the suction channel end part, suction ports that communicate with the inlet or with an associated inlet of a plurality of inlets (through openings 20) formed together with the first component (page 2, lines 55-63, the pipe 21 communicates with the suction device). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the pipe of Heslip in fig 1 with more than one opening as taught in fig 5 for the benefit of collecting dust, fibrous waste when a larger area is to be covered.
Regarding claim 4, Heslip teaches the suction channel end part is dimensioned suitably for applying suction air to at least two roller pairs of the drafting system, at least one suction portion being associated with at least one roller of each roller part (fig 5, there are three receptacles for each pipes; page 1, lines 15-20, in the operation of the machines, it has been found that quantities of dust and fibrous waste fall from the sliver of material as it passes over the pins of the machines, between the two sets of rollers; and page 1, lines 50-51, receptacles located below the fallers of the machine).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Heslip(GB 703001), further in view of CH705843(hereinafter CH843).
Regarding claim 8, Heslip teaches a method for producing a suction channel end part for removing fiber flight in the region of a drafting system by applying negative pressure, the suction channel end part comprising a first component (6), to which negative pressure is applied (from the suction device 9) and which has an inlet (at connection with pipe 5) and an outlet (at connection with pipe 8) communicating with the inlet, the method comprising: wherein the suction channel end part has a second component (5), which is a cover element and to which negative pressure is applied and which is exchangeably connected to the first component (through joint 26 (page 2, lines 85-90)), the second component having an opening (through joint 25, 26), which in the joined state of the suction channel end part, forms a suction port, which communicates with the inlet and via which the fiber flight is removed into the suction channel end part when a negative pressure is applied (page 2, lines 7-15).
Heslip does not teach producing at least one part of the suction channel end part using a 3-D printing method, a laser sintering method or a plastic injection-molding method. However, in the same field of endeavor, CH843 teaches the suction device is usually made from a plastic injection molded part. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the device of Heslip with producing method of a plastic injection molding as taught by CH843 for the benefit of producing parts for the suction channel end part of the suction device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/U.T.N./Examiner, Art Unit 3732 


/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732